EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Caine on 16 June 2022. The application has been amended as follows: 

Listing of Claims:

Claim 1 (Currently Amended): A logistics system, comprising at least one processor and a plurality of unmanned aerial vehicles, the at least one processor configured to:
	acquire wait location information on a wait location of each of the plurality of unmanned aerial vehicles;
	acquire remaining amount information on a remaining amount of energy stored in a battery or fuel of each of the plurality of unmanned aerial vehicles;
	acquire package information on a collection destination and delivery destination of a package;
	maintain a state of each of the plurality of unmanned aerial vehicles from selection to delivering to waiting;
	search for an unmanned aerial vehicle based on (1) the state of the unmanned aerial vehicle being either returning or waiting and (2) a remaining amount of energy stored in the battery or fuel for delivering the package collected at the collection destination to the delivery destination based on the wait location information and remaining amount information on each of the plurality of unmanned aerial vehicles and the package information; 
	select, in response to the search, the unmanned aerial vehicle; and
transmit data to the unmanned aerial vehicle, the data being an instruction to collect and deliver the package,
wherein the unmanned aerial vehicle is retrieved as a result of the search;
wherein the unmanned aerial vehicle receives the data, collects the package at the collection destination, and transmits a collection completion notification to the processor;
wherein the unmanned aerial vehicle determines, based on a result of a detection by a GNSS sensor group, whether the unmanned aerial vehicle has arrived at the collection destination;
receive the collection completion notification and change [[a]] the state of the unmanned aerial vehicle to delivering;
wherein the unmanned aerial vehicle delivers the package, begins to fly to the wait location, and transmits a delivery completion notification to the processor;
receive the delivery completion notification and change the state of the unmanned aerial vehicle to returning;
wherein the unmanned aerial vehicle arrives at the wait location and transmits a return completion notification to the processor;
receive the return completion notification and change the state of the unmanned aerial vehicle to waiting;
wherein the collection destination and the delivery destination are locations different from the wait location of each of the plurality of unmanned aerial vehicles,
wherein the at least one processor is configured to:
	determine a first consumption amount of energy stored in a battery or fuel for flying from the wait location to the collection destination and from the delivery destination to the wait location under a state in which the package is not loaded into each of the plurality of unmanned aerial vehicles; 
	determine a second consumption amount of energy stored in the battery or fuel for flying from the collection destination to the delivery destination under a state in which the package is loaded into each of the plurality of unmanned aerial vehicles, and
	search for [[an]] the unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for flying from the wait location to the collection destination, collecting the package, delivering the package to the delivery destination, and returning to the wait location based on the first consumption amount and second consumption amount on each of the plurality of unmanned aerial vehicles.

Claim 2 (Cancelled)

Claim 3 (Currently Amended): A logistics system, comprising at least one processor and a plurality of unmanned aerial vehicles, the at least one processor configured to:
	acquire wait location information on a wait location of each of the plurality of unmanned aerial vehicles;
	acquire remaining amount information on a remaining amount of an energy stored in a battery or fuel of each of the plurality of unmanned aerial vehicles;
	acquire package information on a collection destination and delivery destination of a package;
	maintain a state of each of the plurality of unmanned aerial vehicles from selection to delivering to waiting;
	search for an unmanned aerial vehicle based on (1) the state of the unmanned aerial vehicle being either returning or waiting and (2) 
	select, in response to the search, the unmanned aerial vehicle; and
	transmit data to the unmanned aerial vehicle, the data being an instruction to collect and deliver the package,
wherein the unmanned aerial vehicle is retrieved as a result of the search;
wherein the unmanned aerial vehicle receives the data, collects the package at the collection destination, and transmits a collection completion notification to the processor;
wherein the unmanned aerial vehicle determines, based on a result of a detection by a GNSS sensor group, whether the unmanned aerial vehicle has arrived at the collection destination;
receive the collection completion notification and change [[a]] the state of the unmanned aerial vehicle to delivering;
wherein the unmanned aerial vehicle delivers the package, begins to fly to the wait location, and transmits a delivery completion notification to the processor;
receive the delivery completion notification and change the state of the unmanned aerial vehicle to returning;
wherein the unmanned aerial vehicle arrives at the wait location and transmits a return completion notification to the processor;
receive the return completion notification and change the state of the unmanned aerial vehicle to waiting;
wherein the collection destination is a location different from the wait location of each of the plurality of unmanned aerial vehicles,
wherein the delivery destination is the wait location of each of the plurality of unmanned aerial vehicles,
wherein the at least one processor is configured to:
	determine a first consumption amount of energy stored in the battery or fuel for flying from the wait location to the collection destination under a state in which the package is not loaded into each of the plurality of unmanned aerial vehicles;
	determine a second consumption amount of energy stored in the battery or fuel for flying from the collection destination to the wait location serving as the delivery destination under a state in which the package is loaded into each of the plurality of unmanned aerial vehicles, and
	search for [[an]] the unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package by flying from the wait location to the collection destination, collecting the package, and returning to the wait location serving as the delivery destination based on the first consumption amount and the second consumption amount on each of the plurality of unmanned aerial vehicles.

Claim 4 (Previously Presented): The logistics system according to claim 1, wherein the at least one processor is configured to:
	acquire aerial vehicle weight information on a weight of each of the plurality of the unmanned aerial vehicles; 
	acquire package weight information on a weight of the package,
	acquire the first consumption amount information on each of the plurality of unmanned aerial vehicles based on the aerial vehicle weight information on the each of the plurality of unmanned aerial vehicles, and
	acquire the second consumption amount information based on the aerial vehicle weight information on each of the plurality of unmanned aerial vehicles and the package weight information.

Claim 5 (Previously Presented): The logistics system according to claim 1, wherein the at least one processor is configured to:
	acquire current position information on a current position of an unmanned aerial vehicle in flight among the plurality of unmanned aerial vehicles, and
	search for, when there is an unmanned aerial vehicle on the way back to the wait location after completing delivery of another package, an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for flying from the current position to the collection destination, collecting the package, and delivering the collected package to the delivery destination based on the current position information on the unmanned aerial vehicle.

Claim 6 (Previously Presented): The logistics system according to claim 1, wherein the at least one processor is configured to:
	acquire wind information on at least one of a wind direction or a wind speed, and
	search for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package in a wind determined based on the wind information.

Claim 7 (Previously Presented): The logistics system according to claim 1, wherein the at least one processor is configured to instruct, when a plurality of unmanned aerial vehicles are retrieved, an unmanned aerial vehicle with a shortest flight distance or flight time, which is measured from the wait location to the collection destination, to collect and deliver the package.

Claim 8 (Previously Presented): The logistics system according to claim 1, wherein the at least one processor is configured to instruct, when a plurality of unmanned aerial vehicles are retrieved, an unmanned aerial vehicle with a largest predicted remaining amount of energy stored in the battery or fuel at a time of completion of delivery of the package, to collect and deliver the package.

Claim 9 (Previously Presented): The logistics system according to claim 1, wherein the at least one processor is configured to:
	present a list of unmanned aerial vehicles to a requester who has requested collection and delivery of the package;
	receive a selection by the requester from the list, and
	instruct an unmanned aerial vehicle selected by the requester to collect and deliver the package.

Claim 10 (Previously Presented): The logistics system according to claim 1,
	wherein each of the plurality of unmanned aerial vehicles is to be rent by an owner of the each of the plurality of unmanned aerial vehicles to a requester who requests collection and delivery of the package, and
	wherein the at least one processor is configured to acquire the wait location information on the wait location specified by the owner of each of the plurality of unmanned aerial vehicles.

Claim 11 (Previously Presented): The logistics system according to claim 10, wherein the at least one processor is configured to:
	acquire time information on a time period during which the owner of each of the plurality of unmanned aerial vehicles allows renting of the each of the plurality of unmanned aerial vehicles, and
	search for an unmanned aerial vehicle capable of delivering the package within a time period indicated by the time information on the unmanned aerial vehicle.

Claim 12 (Currently Amended): A package delivery method, comprising:
	acquiring wait location information on a wait location of each of a plurality of unmanned aerial vehicles;
	acquiring remaining amount information on a remaining amount of energy stored in a battery or fuel of each of the plurality of unmanned aerial vehicles;
	acquiring package information on a collection destination and delivery destination of a package;
maintaining a state of each of the plurality of unmanned aerial vehicles from selection to delivering to waiting;
	searching for an unmanned aerial vehicle based on (1) the state of the unmanned aerial vehicle being either returning or waiting and (2) 
selecting, in response to the searching, the unmanned aerial vehicle; and
transmitting data to the unmanned aerial vehicle, the data being an instruction to collect and deliver the package,
wherein the unmanned aerial vehicle is retrieved as a result of the search;
wherein the unmanned aerial vehicle receives the data, collects the package at the collection destination, and transmits a collection completion notification to a processor;
wherein the unmanned aerial vehicle determines, based on a result of a detection by a GNSS sensor group, whether the unmanned aerial vehicle has arrived at the collection destination;
receiving the collection completion notification and change [[a]] the state of the unmanned aerial vehicle to delivering;
wherein the unmanned aerial vehicle delivers the package, begins to fly to the wait location, and transmits a delivery completion notification to the processor;
receiving the delivery completion notification and change the state of the unmanned aerial vehicle to returning;
wherein the unmanned aerial vehicle arrives at the wait location and transmits a return completion notification to the processor;
receiving the return completion notification and change the state of the unmanned aerial vehicle to waiting;
wherein the collection destination and the delivery destination are locations different from the wait location of each of the plurality of unmanned aerial vehicles,
wherein the package delivery method comprises:
	determining a first consumption amount of energy stored in the battery or fuel for flying from the wait location to the collection destination and from the delivery destination to the wait location under a state in which the package is not loaded into each of the plurality of unmanned aerial vehicles; 
	determining a second consumption amount of energy stored in the battery or fuel for flying from the collection destination to the delivery destination under a state in which the package is loaded into each of the plurality of unmanned aerial vehicles, and
	searching for [[an]] the unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for flying from the wait location to the collection destination, collecting the package, delivering the package to the delivery destination, and returning to the wait location based on the first consumption amount and the second consumption amount on each of the plurality of unmanned aerial vehicles.

Claim 13 (Cancelled)

Claim 14 (Currently Amended): A logistics system, comprising at least one processor and a plurality of unmanned aerial vehicles, the at least one processor configured to:
	acquire wait location information on a wait location of each of a plurality of unmanned aerial vehicles;
	acquire remaining amount information on a remaining amount of an energy stored in a battery or fuel of each of the plurality of unmanned aerial vehicles;
	acquire package information on a collection destination and delivery destination of a package;
	maintain a state of each of the plurality of unmanned aerial vehicles from selection to delivering to waiting
	search for an unmanned aerial vehicle based on (1) the state of the unmanned aerial vehicle being either returning or waiting and (2) 
	select, in response to the search, the unmanned aerial vehicle; and
	transmit data to the unmanned aerial vehicle, the data being an instruction to collect and deliver the package,
wherein the unmanned aerial vehicle is retrieved as a result of the search;
wherein the unmanned aerial vehicle receives the data, collects the package at the collection destination, and transmits a collection completion notification to the processor;
wherein the unmanned aerial vehicle determines, based on a result of a detection by a GNSS sensor group, whether the unmanned aerial vehicle has arrived at the collection destination;
receive the collection completion notification and change [[a]] the state of the unmanned aerial vehicle to delivering;
wherein the unmanned aerial vehicle delivers the package, begins to fly to the wait location, and transmits a delivery completion notification to the processor;
receive the delivery completion notification and change the state of the unmanned aerial vehicle to returning;
wherein the unmanned aerial vehicle arrives at the wait location and transmits a return completion notification to the processor;
receive the return completion notification and change the state of the unmanned aerial vehicle to waiting;
wherein the collection destination is the wait location of each of the plurality of unmanned aerial vehicles,
wherein the delivery destination is a location different from the wait location of each of the plurality of unmanned aerial vehicles,
wherein the at least one processor is configured to:
	determine a first consumption amount of energy stored in the battery or fuel for flying from the delivery destination to the wait location under a state in which the package is not loaded into each of the plurality of unmanned aerial vehicles;  
	determine a second consumption amount of energy stored in the battery or fuel for flying from the wait location serving as the collection location to the delivery destination under a state in which the package is loaded into each of the plurality of unmanned aerial vehicles, and
	search for [[an]] the unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package by collecting the package, flying from the wait location serving as the collection location to the delivery destination, and returning to the wait location based on the first consumption amount and the second consumption amount on each of the plurality of unmanned aerial vehicles.

Claim 15 (Currently Amended): A package delivery method, comprising:
	acquiring wait location information on a wait location of each of a plurality of unmanned aerial vehicles;
	acquiring remaining amount information on a remaining amount of an energy stored in a battery or fuel of each of the plurality of unmanned aerial vehicles;
	acquiring package information on a collection destination and delivery destination of a package;
maintaining a state of each of the plurality of unmanned aerial vehicles from selection to delivering to waiting;
	searching for an unmanned aerial vehicle based on (1) the state of the unmanned aerial vehicle being either returning or waiting and (2) 
selecting, in response to the searching, the unmanned aerial vehicle; and
transmitting data to the unmanned aerial vehicle, the data being an instruction to collect and deliver the package,
wherein the unmanned aerial vehicle is retrieved as a result of the search;
wherein the unmanned aerial vehicle receives the data, collects the package at the collection destination, and transmits a collection completion notification to a processor;
wherein the unmanned aerial vehicle determines, based on a result of a detection by a GNSS sensor group, whether the unmanned aerial vehicle has arrived at the collection destination;
receiving the collection completion notification and change [[a]] the state of the unmanned aerial vehicle to delivering;
wherein the unmanned aerial vehicle delivers the package, begins to fly to the wait location, and transmits a delivery completion notification to the processor;
receiving the delivery completion notification and change the state of the unmanned aerial vehicle to returning;
wherein the unmanned aerial vehicle arrives at the wait location and transmits a return completion notification to the processor;
receiving the return completion notification and change the state of the unmanned aerial vehicle to waiting;
wherein the collection destination is a location different from the wait location of each of the plurality of unmanned aerial vehicles,
wherein the delivery destination is the wait location of each of the plurality of unmanned aerial vehicles,
wherein the package delivery method comprises:
	determining a first consumption amount of energy stored in the battery or fuel for flying from the wait location to the collection destination under a state in which the package is not loaded into each of the plurality of unmanned aerial vehicles;
	determining a second consumption amount of energy stored in the battery or fuel for flying from the collection destination to the wait location serving as the delivery destination under a state in which the package is loaded into each of the plurality of unmanned aerial vehicles, and
	searching for [[an]] the unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package by flying from the wait location to the collection destination, collecting the package, and returning to the wait location serving as the delivery destination based on the first consumption amount and the second consumption amount on each of the plurality of unmanned aerial vehicles.  

Claim 16 (Currently Amended): A package delivery method, comprising:
	acquiring wait location information on a wait location of each of a plurality of unmanned aerial vehicles;
	acquiring remaining amount information on a remaining amount of an energy stored in a battery or fuel of each of the plurality of unmanned aerial vehicles;
	acquiring package information on a collection destination and delivery destination of a package;
maintaining a state of each of the plurality of unmanned aerial vehicles from selection to delivering to waiting;
	searching for an unmanned aerial vehicle based on (1) the state of the unmanned aerial vehicle being either returning or waiting and (2) 
selecting, in response to the searching, the unmanned aerial vehicle; and
transmitting data to the unmanned aerial vehicle, the data being an instruction to collect and deliver the package,
wherein the unmanned aerial vehicle is retrieved as a result of the search;
wherein the unmanned aerial vehicle receives the data, collects the package at the collection destination, and transmits a collection completion notification to a processor;
wherein the unmanned aerial vehicle determines, based on a result of a detection by a GNSS sensor group, whether the unmanned aerial vehicle has arrived at the collection destination;
receiving the collection completion notification and change [[a]] the state of the unmanned aerial vehicle to delivering;
wherein the unmanned aerial vehicle delivers the package, begins to fly to the wait location, and transmits a delivery completion notification to the processor;
receiving the delivery completion notification and change the state of the unmanned aerial vehicle to returning;
wherein the unmanned aerial vehicle arrives at the wait location and transmits a return completion notification to the processor;
receiving the return completion notification and change the state of the unmanned aerial vehicle to waiting;
wherein the collection destination is the wait location of each of the plurality of  unmanned aerial vehicles,
wherein the delivery destination is a location different from the wait location of each of the plurality of unmanned aerial vehicles,
wherein the package delivery method comprises:
	determining a first consumption amount of energy stored in the battery or fuel for flying from the delivery destination to the wait location under a state in which the package is not loaded into each of the plurality of unmanned aerial vehicles;  
	determining a second consumption amount of energy stored in the battery or fuel for flying from the wait location serving as the collection location to the delivery destination under a state in which the package is loaded into each of the plurality of unmanned aerial vehicles, and
		searching for [[an]] the unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package by collecting the package, flying from the wait location serving as the collection location to the delivery destination, and returning to the wait location based on the first consumption amount and the second consumption amount on each of the plurality of unmanned aerial vehicles. 	

Claim 17 (Previously Presented): The logistics system according to claim 1, wherein the unmanned aerial vehicles obtain a direction using a geomagnetic sensor.

Claim 18 (Cancelled)

Claim 19 (Currently Amended): The logistics system according to claim [[18]] 1, wherein the at least one processor is configured to select [[an]] the unmanned aerial vehicle that is in a returning state.

Claim 20 (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The Examiner knows of no art which teaches or suggests, alone or in combination with other art, independent claims 1, 3, 12, and 14-16.  In particular, it is the combination of the limitations in the independent claims with the following limitations that is novel and not obvious:
maintaining a state of each of the plurality of unmanned aerial vehicles from selection to delivering to waiting;
searching for an unmanned aerial vehicle based on (1) the state of the unmanned aerial vehicle being either returning or waiting and (2) a remaining amount of energy stored in the battery or fuel for delivering the package collected at the collection destination to the delivery destination based on the wait location information and remaining amount information on each of the plurality of unmanned aerial vehicles and the package information;
 selecting, in response to the searching, the unmanned aerial vehicle;
	First, the prior art of Mikan (US 2017/0160735 A1) details a server and databases managing drone inventory information identifying currently available drones, currently active and inactive drones nearby (i.e. state) which is used for the selection of the drones; and analyzing package pickup / departure, drone inventory information including currently available drones / currently active or inactive drones nearby, and destination location information, nesting locations and host vehicles, and the plurality of drone battery levels to identify a drone for the delivery, and that a drone may be returning when it is assigned (Mikan ¶[0022-23], ¶[0032-33], ¶[0036], ¶[0050], ¶[0052]).  However, Mikan does not explicitly state that the maintained state of the unmanned aerial vehicle used in the search with the remaining energy is either waiting or returning.
	Second, the prior art of Raptopoulos (US 2014/0032034 A1) details projecting the energy needs for unmanned aerial vehicles for flights, communicating remaining capacity, maintaining logged data from the UAVs in the logistics system vehicle tracking module and database that includes the UAV status and state information that is updated every n-seconds (with location, velocity, load, package status, destination, battery / fuel information, and repeated instructions back to the logistics system network), and used with the flight plan for selecting a suitable UAV and tracking the UAV through the delivery until waiting at a last waypoint (Raptopoulos ¶[0014], ¶[0047], ¶[0066], ¶[0093-94], ¶[0097], ¶[0111], ¶[0124]).  However, Raptopoulos does not explicitly state the maintained state of the unmanned aerial vehicle used in the search with the remaining energy is either waiting or returning.
Third, the prior art of Elzinga (US 9,764,836 B1) details the unmanned aerial vehicle reporting continuous state information to the system which may include “returning to FC from delivery” (i.e. a state of the unmanned aerial vehicle of returning), and that the hovering UAV has landed on the fulfillment center conveyance to await being transported back into the fulfillment center, i.e. a state of the unmanned aerial vehicle of waiting (Elzinga abstract, col 10 ln 36-65, col 6col 13 ln 39-47).  However, Elzinga does not explicitly state searching / selecting based on remaining amount information, and that the maintained state of the unmanned aerial vehicle used in the search with the remaining energy is either waiting or returning. 
	Fourth, the prior art of “UAV Scheduling via the Vehicle Routing Problem with Time Windows” to Weinstein et al. details scheduling UAV deliveries constrained based on maximum flight time of battery driven vehicles and capacity for each vehicle and its constraints for beginning at a depot, visiting a customer, and return to the depot; and that the UAV may spend time waiting (Weinstein pg. 2 ¶1 beginning “Small autonomous unmanned aerial vehicles…”, pg. 3 ¶3 beginning “In this scenario, assume each target requires…”, pg. 5 ¶4 beginning “The vehicle routing problem with time windows…”).  However, Weinstein does not explicitly state searching / selecting based on remaining amount information, and that the maintained state of the unmanned aerial vehicle used in the search with the remaining energy is either waiting or returning
	 With respect to independent claims 1, 3, 12, 14-16, the closest prior art of Mikan, Raptopoulos, Elzinga, and Weinstein taken individually and in combination does not explicitly teach or imply, the combination of elements in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628